DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

    PNG
    media_image1.png
    387
    610
    media_image1.png
    Greyscale

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in  07/18/2016 on Canada. It is noted, however, that applicant has not filed a certified copy of the CANADA application as required by 37 CFR 1.55. The Claim of Foreign Priory has not perfected to the CANADIAN foreign priority date.




Election/Restrictions
Applicant's election with traverse of Group I, (impeller), species A (tapered)  in the reply filed on 03/09/2021 is acknowledged.  The traversal is on the ground(s) that the species B of configuration shown figure 6B is allegedly a “subgroup of Species A”..  This is not found persuasive because applicant has not stated on the record that the two different dedicated Species A (fig 6A) and species B (fig 6B) configurations are obvious variants over one another and that a finding of one species is admitted by applicant would be an obvious finding of the other species since they are not patentably distinct from one another.  It appears there is some patentable structural distinction between the two different configuration showing between 6A and 6B since applicant has made the effort to show two allegedly different structures of impeller configuration as supported by the individual and distinct drawing figures of 6A and 6B.  
The requirement is still deemed proper and is therefore made FINAL.
Note: Claims 8 and 12 point out logarithmic spiral profile embodiment directed to non-elected figure 6B. Accordingly both claims 8 and 12 will be withdrawn as being directed to a  non-elected species B (fig 6B).  Also note that claims 10-11 and 14-15  are directed to a ring 36 configuration species of the arced blades as shown in non-elected species figure 4 whereby said ring is integrally formed with said one or more increasing radius arced blades. Elected impeller species shown in figure 4A does not have a ring 36.
The Office will reconsider a rejoinder of these dependent withdrawn species claims upon allowance of an generic claim, or if applicant admits on the record that the species of the elements of profile of claims 8 and 12, and the ring blade configuration of claims 10-11 are patentably indistinct from the genus structure and such details as claimed in the species dependent claims are to be considered as obvious variants over one another to the genus structure.
Claims 8, 10-12, 14-15 are (directed to a non-elected species) and 16-27 (directed to non-elected invention) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species or nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (and species election) requirement in the reply filed on 03/09/2021. 
In summary claims 8, 10-12, 14-27 are withdrawn as being directed to a non-elected invention and/or species of impeller.  The Claims 1-7, 9, 13-15 are taken up for examination as being readable upon the elected impeller species of invention of figure 6A.
Claim Interpretation
The following annotated markup drawing figures are provided to provide context of specification and claim terminology and nomenclature.

    PNG
    media_image2.png
    659
    608
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 fails to provide proper antecedent basis for “the number of periods” . It is unclear what structure has “periods” which “the number” is clearly being referred towards.	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1 – 7, 9, and 13  is/are rejected under 35 U.S.C. 102 (a)(1) as being  anticipated by WISELLUS (US 3664056).
	WISELLUS Shows: 

    PNG
    media_image3.png
    666
    774
    media_image3.png
    Greyscale

Regarding claim 1, an impeller (function to be) coupleable to a (unclaimed) rotatable drive by way of a rotatable drive attachment region coupled to
	a generally circularly shaped hub (3 fig 2), said generally circularly shaped hub including
		a downwardly directed progressively tapered volume (see markup of fig 1 to profile shape from of taper volume center) having coupled thereto
		 a proximal end region of one or more arced blades (4, 4, 5, 5, see figures 1-3) arranged along a periodic pattern formed into said downwardly directed progressively tapered volume
		 wherein the number of periods (i.e. each blade 4, 4, 5, 5) considered as one corresponding “period”) corresponds to the number of blades; 

		 an increasing radius (i.e. spirals outward) to said arc towards a peripheral edge region (i.e. outer hub edge, i.e. #13 edged as labeled in fig 1-3) of said hub; 
	said proximal end region of said one or more increasing radius arced blades extending from said peripheral edge region of said hub along said downwardly directed progressively tapered volume to a predetermined point inward of said peripheral edge region (see profile of the figures); 
	said one or more arced blades further being flared as extending from said progressively tapered volume 	such that a distal end region of each of said one or more increasing radius arced blades, 	in combination, defines a larger circumference than that of said hub, thereby imparting a generally frusto-conical shape to the impeller (see figures).  
	Regarding claim 2, note there is at least two increasing radius arced blades (see 5, 5, 4, 4  in the figures).  
	Regarding claim 3, note that the corresponding blade and its periods are formed into said downwardly directed progressively tapered volume comprises a plurality of spiral helices which corresponds the number of increasing radius arced blades.  
	Regarding claim 4, note that the one or more increasing radius arced blades extending from said peripheral edge region of said hub along said downwardly directed progressively tapered volume extend from ridges of said spiral helices (see  especially #9 in figures 1 and 3).  
	Regarding claim 5, note that between the blades bound a corresponding channel that is formed intermittent said blade ridges following said spiral helices so as to form a path continuous with a sequence of distinct conical spiral segments between said one or more increasing radius arced blades.  
	Regarding claim 7, note that the hub has a curved peripheral surface forming a discharge channel located at a peripheral terminus of said spiral helices adjacent each of the one or more arced blade proximal end region extending from said channels (see top view fig 1, or isometric view fig 3).  

	Regarding claim 13 the WISELLUS reference shows: An impeller coupleable to a rotatable drive comprising:
	 a generally circularly shaped hub (3) including 
		a downwardly directed progressively tapered volume (see discussion above to claim 1) having coupled thereto toward
		a peripheral end region thereof one or more flaring arced blades arranged along a periodic pattern formed into said downwardly directed progressively tapered volume to project generally downwards from said peripheral edge region
		 and to define a periodically flaring impeller radius along their length which allows for tangential fluid flow between adjacent blade ends (see the shape shown in fig 3).  




Claim(s) 1 – 7, 9, and 13  is/are rejected under 35 U.S.C. 102 (a)(1) and/or (a)(2) as being  anticipated by VESALA et al (VESALA AND MANNINEN, W0 2016/165795 and the family document of US 2018/0112673 A1 under MANNIEN et al).
Note: that the “downwardly [direction]” is a relative term.
The VESALA (AND MANNIEN) reference shows : 

    PNG
    media_image4.png
    836
    629
    media_image4.png
    Greyscale

	a generally circularly shaped hub (24), said generally circularly shaped hub including
		a downwardly directed progressively tapered volume (see profile of fig 2 from taper volume center 14 in fig 1) having coupled thereto
		 a proximal end region of one or more arced blades (16, 16 or 18 in fig 1) arranged along a periodic pattern formed into said downwardly directed progressively tapered volume
		 wherein the number of periods (i.e. each blade considered as one corresponding “period”) corresponds to the number of blades; 
	each of said one or more arced blades having
		 an increasing radius (i.e. spirals outward) to said arc towards a peripheral edge region (i.e. outer hub edge) of said hub; 
	said proximal end region of said one or more increasing radius arced blades extending from said peripheral edge region of said hub along said downwardly directed progressively tapered volume to a predetermined point inward of said peripheral edge region (see profile of fig 2 and fig 1; 
	said one or more arced blades further being flared as extending from said progressively tapered volume 	such that a distal end region of each of said one or more increasing radius arced blades, 	in combination, defines a larger circumference than that of said hub, thereby imparting a generally frusto-conical shape to the impeller (see figures 1 and 2).  
	Regarding claim 2, note there is at least two increasing radius arced blades (16, 16).  
	Regarding claim 3, note that the corresponding blade and its periods are formed into said downwardly directed progressively tapered volume comprises a plurality of spiral helices which corresponds the number of increasing radius arced blades.  

	Regarding claim 5, note that between the blades bound a corresponding channel that is formed intermittent said blade ridges following said spiral helices so as to form a path continuous with a sequence of distinct conical spiral segments between said one or more increasing radius arced blades.  

	Regarding claim 6, note that the channels have a substantially semicircular profile.  
	Regarding claim 7, note that the hub has a curved peripheral surface forming a discharge channel located at a peripheral terminus of said spiral helices adjacent each of the one or more arced blade proximal end region extending from said channels.  
	Regarding claim 9/1, note that the one or more increasing radius arced blades are integrally formed with said hub as a whole device.  
	Regarding claim 13 the VESALA AND MANNIEN reference shows: An impeller coupleable to a rotatable drive comprising:
	 a generally circularly shaped hub including 
		a downwardly directed progressively tapered volume having coupled thereto toward
		a peripheral end region thereof one or more flaring arced blades arranged along a periodic pattern formed into said downwardly directed progressively tapered volume to project generally downwards from said peripheral edge region
		 and to define a periodically flaring impeller radius along their length which allows for tangential fluid flow between adjacent blade ends.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art shows examples of tapered flared blade with increased diameter configurations.  The reproduced figures is especially highlighted to show similar features which correspond to the instant impeller invention. 

    PNG
    media_image5.png
    305
    520
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    647
    841
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    817
    599
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    451
    921
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    390
    837
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    821
    594
    media_image10.png
    Greyscale




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY G SOOHOO whose telephone number is (571)272-1147.  The examiner can normally be reached on Mon - Fri, 8AM - 5PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571 727 1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TONY G SOOHOO
Primary Examiner
Art Unit 1774



/TONY G SOOHOO/Primary Examiner, Art Unit 1774